Citation Nr: 1727070	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to October 23, 2015, and 50 percent from October 23, 2015.  

2.  Entitlement to an increased initial rating for right lower extremity diabetic neuropathy, evaluated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for left lower extremity diabetic neuropathy, evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) rating decisions by the Regional Offices (RO) in Winston-Salem, North Carolina, and Nashville, Tennessee.  

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims file.  

By rating decision of March 2016, a total rating based on individual unemployability based on service-connected disabilities (TDIU) was granted, effective June 28, 2010.  As such, this satisfies the issue of individual unemployability in full and the issue of TDIU is moot.  


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships or symptoms approximating this level of disability have not been shown at any time during the appellate period.  

2.  Prior to October 21, 2015, right lower extremity diabetic neuropathy has been productive of no more than mild impairment.  

3.  Since October 21, 2015, right lower extremity diabetic neuropathy has been productive of paresthesias/dysesthesias, with no more than moderate impairment.  

4.  Prior to October 21, 2015, left lower extremity diabetic neuropathy has been productive of no more than mild impairment.  

5.  Since October 21, 2015, left lower extremity diabetic neuropathy has been productive of paresthesias/dysesthesias, with no more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, and no higher, for PTSD, prior to October 23, 2015, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (Code) 9411 (2016).  

2.  The criteria for a rating in excess of 50 percent for PTSD, from October 23, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Code 9411 (2016).  

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity diabetic neuropathy have not been met prior to October 21, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2016).  

4.  The criteria for an initial rating of 20 percent, and no higher, for right lower extremity diabetic neuropathy have been met from October 21, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2016).  

5.  The criteria for an initial rating in excess of 10 percent for left lower extremity diabetic neuropathy have not been met prior to October 21, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2016).  

6.  The criteria for an initial rating of 20 percent, and no higher, for left lower extremity diabetic neuropathy have been met from October 21, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 for the increased rating claim for PTSD.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With the letter, the RO effectively satisfied the notice requirements.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Service connection for peripheral neuropathy of the left and right lower extremities was granted in a rating decision of April 2011.  The Veteran appealed the assigned initial disability ratings.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claims.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

The RO associated the Veteran's VA and private treatment records with the claims file.  No other evidence was identified in connection with these claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The October 2008, December 2009, October 2011, and October 2015 VA examinations for the PTSD claim, and the March 2011, September 2011, and October 2015 VA examinations for the peripheral neuropathy claims were thorough examinations of the Veteran.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4) . 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ asked specific questions, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any prejudice in the conduct of the Board hearing been identified.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

When the appeal arises from an initial rating (as with the neurological claims), consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability (such as with the Veteran's PTSD), the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).  

PTSD

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).  

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders. See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under DSM-IV, the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Diagnostic Code 9411 governs ratings for PTSD.  According to this Code, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , Diagnostic Code 9411.

A 50 percent evaluation is assigned when a veteran's psychiatric evaluation causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  Id.

A 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.  

The use of the term 'such as' in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Here, the Veteran contends that his PTSD is more severe than represented by the present evaluations.  He claims depression, memory problems, and panic attacks.  He also indicates that he does not get along with others, and isolates himself.  

The Veteran applied for an increased rating for PTSD in September 2009.  He indicated that his PTSD was more severe than currently rated.  His 30 percent rating was confirmed and continued.  The Veteran filed a NOD and the current appeal ensued.  In an April 2016 SSOC, the Veteran's 30 percent PTSD rating was increased to 50 percent, effective October 23, 2015.  

The Veteran was seen in August 2008.  He was treated by E.W. H., MD at the Goldsboro Psychiatric Clinic.  His diagnoses were chronic PTSD and chronic major depression.  His GAF was 45.  It was reported that the Veteran had nightmares at least 1 to 2 times per week.  He had flashbacks 2 times a week.  He had panic attacks 1 time per week, lasting 15 to 30 minutes at a time.  He averaged 5 to 6 hours of sleep per night.  He had intrusive thoughts and startled easily, was hypervigilant, and could not tolerate anyone behind him.  He rarely socialized with friends.  His recent memory was severely impaired, so much so that he could not remember what he read and he got lost when traveling.  His working memory was considered 75 percent impaired.  Anger, sadness, and fear came upon him without his understanding why 40 percent of the time, which indicated that his prefrontal cortex was dysfunctional.  He heard his name called, heard cars drive up to his residence, and heard noises in his house, 2 to 5 times per week.  He saw shadows moving out of the corner of his eyes once a week.  All of these hallucinations and illusions occurred when no one or nothing was there.  He felt depressed 75 percent of the time with no energy and little interest in things.  He had crying spells 25 percent of the time and he became angry and agitated easily.  He felt helpless and suicidal at times.  It was Dr. E.W.H.'s professional opinion that the Veteran was mentally competent to manage his financial affairs and make life-changing decisions.  He was considered to be moderately compromised in his ability to sustain social and work relationships.  He was prescribed Trazodone and Xanax and was to be seen every 8 weeks for 20 minutes for medication monitoring and cognitive behavioral psychotherapy.  

The Veteran underwent a VA examination in October 2008.  At the time of the examination, he stated that he would like to pursue group therapy, but at that time his treatment mainly consisted of medication management.  He was taking Trazodone, Wellbutrin and Niravam in the past.  He was not involved in individual psychotherapy.  He stated he saw a psychiatrist at Fayetteville VAMC and his private psychiatrist on occasion.  He stated that he had been married 37 years and had 2 children.  His marriage, according to the Veteran, was going fairly well.  "We have our ups and downs".  He stated he got along with his family members.  He knew people and associated with others, but did not have many friends, indicating he would rather be by himself.  He stated that he fished and rode horses in the woods and on trails.  He mostly had solitary interests, although he occasionally fished with a friend.  He had no history of suicide attempts nor history of violence.  He did state he sometimes had problems with rage.  

Mental status examination showed the Veteran to be appropriately dressed.  His psychomotor activity was tense, speech was spontaneous and coherent.  His attitude toward the examiner was cooperative and his affect was constricted.  His mood was anxious and dysphoric.  His attention was intact and concentration was excellent.  He was oriented to person, time, and place.  He had no delusions.  His judgement and insight were normal.  He had difficulty with falling and staying asleep.  Rumination interfered with sleeping and resting.  He noted inappropriate behavior and stated that his family told him that he insulted others at times.  He reported obsessive/ritualistic behavior, but no panic attacks, or homicidal or suicidal thoughts.  He had fair impulse control.  His immediate memory was mildly impaired.  At the time of the examination, he worked as a surveyor full-time.  Problems related to occupational functioning included decreased concentration and memory loss.  It was becoming harder for him to concentrate within the last year.  The diagnosis was chronic PTSD.  His GAF was 54.  

The Veteran underwent a VA psychiatric examination December 2009.  It was noted that he received medication treatment from his private psychiatrist and no individual or group therapy.  The Veteran believed that his medications were working well.  He stated that he had a depressed mood most days, diminished interest in activities, sleep disturbances daily, fatigue, loss of energy, worthlessness, sleep disturbance, guilt, and decreased ability to think and concentrate.  Since his last VA examination in October 2008, there were no major changes in marital status or his marriage.  He had no suicide attempts, or violence/assaultiveness.  

Mental status examination revealed the Veteran to be clean, and appropriately dressed.  His speech was unremarkable, and he was cooperative and attentive toward the examiner.  His affect was constricted.  He complained of mood swings.  His attention was intact to person, place, and time.  His thought process and content were unremarkable.  He had no delusions.  His judgment and insight were normal.  He had sleep impairment, indicating that he did not sleep much.  He did not have inappropriate behavior, or obsessive/ritualistic behavior.  He interpreted proverbs appropriately.  He stated he had panic attacks every other day and usually they occurred in the morning, lasting 10 to 15 minutes.  He had no homicidal or suicidal thoughts.  He had good impulse control.  He was able to maintain minimum personal hygiene.  He had no problems with activities of daily living.  The diagnoses were chronic PTSD and major depressive disorder, both moderate in degree.  The GAF was 55.  He had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning.  He stated that he had problems with concentration and he indicated that it took him longer than anticipated to get certain types of work completed.  He stated that a test that should take him 1 hour usually took 2 to 3 hours because his mind wandered and he lost track of what he was doing.  He explained that he typically did surveying work in the country which resulted in working in wooded areas which was difficult for him.  He described a recent problem with another worker when he became irritable and threatened to drive a stake through the man's foot and then threatened to call the police.  

The Veteran was seen by Dr. E.W.H. in October 2010.  At that time, his diagnoses were chronic PTSD, chronic major depression, and dysthymic disorder.  His GAF was 40.  His medication of Trazodone was increased, he remained at the same dosage for Xanax, and began Cymbalta to relieve depressive symptoms.  

The Veteran underwent a QTC examination for VA purposes in October 2011.  He described current symptoms of recurrent thoughts, nightmares, needing to keep a gun close to feel secure, sleep difficulties, panic attacks, occurring 2 to 4 times a week, some depression, although he did not feel it was severe or significant, occasional rage, and isolation from others.  The aforementioned symptoms were consistent, continuous, or ongoing.  His symptoms affected his total daily functioning.  He did not express a history of violent behavior.  He did not give a history of suicide attempts.  He stated that his mental health history began about  6 or  7 years ago.  He related that he was started on medication at that time.  He related he had not had any type of group or individual therapy.  At the time of the examination, his treatment included Trazodone and Xanax on a daily basis.  The Trazodone response was good and the Xanax's response had been minimal.  He received no psychotherapy for his mental condition within the past year.  He had not been hospitalized nor made any emergency room visits for his psychiatric problems.  He stated that he was married and that his current relationship with his wife was "pretty good."  He stated he had two daughters and his relationship with his daughters was described as good.  He had an Associate Degree in Forestry.  He indicated that he developed major changes in his daily activities since developing his mental condition.  He was not motivated to work and felt he had to force himself to do things.  He did not socialize with friends, preferred to be alone, and did not like to be "out in the open" due to feeling vulnerable.  At the time of the examination, he was self-employed.  

Mental status examination showed he was oriented within normal limits.  His appearance and hygiene were appropriate.  His behavior was appropriate.  He maintained good eye contact during the examination.  Affect and mood were normal.  Communications was within normal limits.  Speech and concentration were within normal limits.  Panic attacks were present and occurred more than once a week.  There was no suspiciousness present.  There was no report of a history of delusions.  There was no report of a history of hallucinations.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He did not appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild-forgot names, directions, recent events.  There was no suicidal or homicidal ideation.  The diagnosis was PTSD.  The diagnoses were previously major depression and dysthymic disorder; however, he reported feeling that his depression was not significant or severe, and was occasional.  The GAF was 60.  

The Veteran testified at a Travel Board hearing in March 2015 before the undersigned VLJ.  He testified to having trouble sleeping at night and stated he did not want to be in crowds.  He found it hard to cope with lots of people.  He testified that he just dealt with his wife and daughters.  He stated that his symptoms associated with PTSD had worsened since 2006.  He stated that he had rages and he tried to avoid confrontations.  

The Veteran attended VA mental health group counseling from March 2015 to June 2015.  During this period, the Veteran was found to be alert, oriented, neat, cooperative, and displayed good eye contact.  He had full range of affect and was appropriate to content.  His speech was relevant and goal directed.  There were no signs of psychosis and no delusions.  Psychomotor behavior was within normal limits.  There was no suicidal or homicidal ideation shown.  

The Veteran underwent a VA examination in October 2015.  At the time of the examination, he had been married 45 years and had a self-described "fair" relationship with his wife.  He had two daughters who lived in the same area.  His wife was noted to run her own business as a florist.  He completed high school and an associate degree in forestry.  He worked full-time in land surveying and at the time of the examination worked mostly part-time.  There were notes indicating he had anxiety and depression during service.  He was diagnosed with PTSD by 
Dr. E.W.H. for several years prior to the examination.  He had been receiving medications and participated in outpatient counseling.  The Veteran exhibited symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He also had trouble gathering thoughts and recalling events.  He had nightmares 2 to 3 times per week and panic attacks once every 2 weeks.  At the time of the examination, he was prescribed Trazodone as a sleep aid.  The diagnosis was PTSD.  

Based upon the overall evidence of record, the Board finds that the Veteran's service-connected PTSD throughout the appeal period is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, impairment of short- and long-term memory, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He had panic attacks throughout the appeal period, and lack of memory, taking nearly double the time to complete a test or work than it normally would take.  Additionally, he got along with his wife and daughters, but rarely dealt with acquaintances and had limited friends.  He sometimes had anger or rage, and on one occasion, it was reported that he threatened to stab one of his employees in the foot with a stake.  Although his GAF scores were in a range between from 35 to 60, his PTSD symptomatology was more descriptive of occupational and social impairment with reduced reliability.   

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, such as suicidal ideation, obsessional rituals, which interfere with routine activities, speech illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently  impaired impulse control, neglect of appearance and hygiene, and the inability to establish and maintain effective relationships is not shown.  He may have exhibited impaired impulse control on one occasion during the appellate period and although he had panic attacks and depression, they were not on a near continuous basis.  He had a good relationship with his wife and children, and although he did not have many friends, he did have a friend that he liked to go fishing with and ride horses.  Moreover, he never was seen to have problems with neglect of appearance or hygiene, and was always described by all examiners as well dressed, or casually dressed and his hygiene was never problematic.  While a VA examiner noted difficulty in adapting to stressful circumstances, including work or a worklike setting, the Veteran has worked during much of the appeal period on a full-time or part-time basis.  He has generally been functioning satisfactorily.  Therefore, a schedular rating of 50 percent and no higher, prior to October 23, 2015 is warranted, and the rating in excess of 50 percent from October 23, 2015, is not warranted.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for any higher schedular ratings.  The Board also finds the assigned schedular rating adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  

Right and left lower extremity peripheral neuropathy 

Service connection for right and left lower extremity peripheral neuropathy was granted by the RO in an April 2012 rating decision.  The 10 percent initial disability ratings were awarded for each lower extremity under the provisions of Code 8520 from the effective date of the award in June 2010.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

A VA outpatient treatment record of April 2010 showed posterior tibial pulse and dorsalis pedis pulse of the feet and ankles were palpable.  On neurological examination monofilament was intact and absent vibration.  The skin color of both feet was normal, the skin turgor was elastic, and the skin temperature was warm.  The assessment was diabetes mellitus, type II with peripheral neuropathy.  

An examination was conducted by VA in March 2011.  The Veteran complained of tingling and numbness of both lower extremities.  Right and left lower extremity showed normal temperature of the extremities, with normal color of the extremities.  Trophic changes to the extremities indicated thin skin and absent hair.  No ulcers of either extremity was shown.  Dorsalis pedis pulse and posterior tibial pulse was normal for both extremities.  Reflexes were normal in both lower extremities.  Neurological examination of the lower extremities, and motor function were within normal limits.  Sensory examination to pinprick, pain, touch, position, and vibration, were decreased.  There was dysesthesias of both lower extremities.  Peripheral edema was not present in either lower extremities.  Paralysis and neuritis were absent.  Neuralgia was present.  The function of any joint was not affected by the nerve disorder.  No electromyography nor nerve conduction studies were performed.  

The Veteran underwent a QTC examination for VA purposes in September 2011.  He reported diagnoses of left lower and right lower extremity diabetic neuropathy.  These diagnoses occurred in 2011.  He described progressive loss of leg strength.  He stated that he experienced leg cramping/pain after walking 1000 yards on level ground at 2 miles per hour.  It is not relieved at rest.  Calf pain was not achieved at rest and he did not feel persistent coldness in the extremities.  He claimed he felt the following nerve problems: tingling and numbness, loss of sensation, and neuralgia, all of the legs.  There was no lower extremity ulcer present, stasis pigmentation was absent, and there was no eczema or edema of either lower extremity.  There was no persistent coldness, changes in color, ischemic limb pain at rest, gangrene, a deep ischemic ulcer, a superficial ulcer, atrophic skin changes, edema, dermatitis, cellulitis or an arteriovenous fistula for the left or right lower extremities.  Examination of the left and right feet and toes revealed no evidence of edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  There was no evidence of pes planus, pes cavus, hammer toes, or hallux valgus, bilaterally.  There was no functional limitation of standing and walking.  He was not using corrective shoe wear.  Peripheral pulses of the lower extremities were normal.  Neurological examination of the lower extremities showed motor function within normal limits.  The right and left sensory function for the peroneal nerves were decreased.  The left and right lower extremities revealed normal knee jerk and ankle jerk.  

In May 2012, the Veteran underwent a nerve conduction study at VA.  The findings showed electrophysiological evidence of peripheral neuropathy.  

The Veteran testified at a Travel Board hearing before the undersigned VLJ in March 2015.  He asserted he believed neuropathy of his right and left lower extremities was more severe than the 10 percent ratings reflected.  He testified to difficulty ambulating on uneven surfaces, rocks, piles, and difficulty working on a ladder.  He claimed loss of sensation and stated that he had not been given medication for this neuropathy.  

Pursuant to the Board's March 2015 Travel Board hearing, the Veteran underwent an October 2015 VA examination.  The Veteran was diagnosed with diabetic peripheral neuropathy of the bilateral sciatic nerves.  He stated that the condition began with pain, numbness, and a cool feeling.  He asserted the condition had worsened.  He had paresthesias and/or dysesthesias, of the lower extremities, moderate in degree, and numbness of the lower extremities, mild in degree.  Neurological examination was normal in degree.  Deep tendon reflexes (DTRs) were within normal limits.  Light touch/monofilament testing of the ankle/lower leg and foot/toes (L4L5/S1 and L5) were decreased, bilaterally.  Cold sensation of the lower extremities was decreased, bilaterally.  He had no muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy.  His gait was normal.  The Veteran did have lower extremity diabetic peripheral neuropathy of the sciatic nerve, incomplete, mild in degree.  It was noted that the Veteran's diabetic peripheral neuropathy impacted his ability to work as he was unable to do extended walking.  

Prior to the Veteran's VA examination of October 21, 2015, there had been no symptomatology greater than mild in disablement for his right and left lower extremity diabetic neuropathy.  As such, there is no basis for a rating in excess of the 10 percent that has been awarded for each lower extremity, prior to October 21, 2015.  

However, the Veteran underwent a VA examination on October 21, 2015.  That examination showed paresthesias and/or dysesthesias, of both lower extremities, moderate in degree.  These findings warrant a 20 percent, but no higher, rating.  Therefore, since October 21, 2015, the Veteran's right and left lower extremity diabetic neuropathy warrants a 20 percent rating for each lower extremity.  

						(CONTINUED ON NEXT PAGE)


ORDER


A rating of 50 percent, and no higher, for PTSD, prior to October 23, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 50 percent for PTSD, from October 23, 2015, is denied.  

An initial rating in excess of 10 percent for right lower extremity diabetic neuropathy, prior to October 21, 2015, is denied.  

An initial rating of 20 percent, and no higher, for right lower extremity diabetic neuropathy, from October 21, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for left lower extremity diabetic neuropathy, prior to October 21, 2015, is denied.  

An initial rating of 20 percent, and no higher, for left lower extremity diabetic neuropathy, from October 21, 2015, is granted, subjects to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


